      Case 1:20-cv-00843-WJ-GBW Document 143 Filed 08/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PETER STROJNIK,
                                                              No. 1:20-cv-00843-WJ-GBW
               Plaintiff,                                     No. 1:20-cv-00875-WJ-GBW
                                                              No. 1:20-cv-00938-WJ-GBW
v.                                                            No. 1:20-cv-00940-WJ-GBW
                                                              No. 1:20-cv-00998-WJ-GBW
ALBUQUERQUE BOCA HOTEL, LP                                    No. 1:20-cv-01003-WJ-GBW
D/B/A CROWNE PLAZA                                            No. 1:20-cv-01034-WJ-GBW
ALBUQUERQUE,                                                  No. 1:20-cv-01325-WJ-GBW
                                                              Consolidated
               Defendant.

                   MEMORANDUM OPINION AND ORDER
      DENYING PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT

       THIS MATTER comes before the Court on Plaintiff's Motion for Partial Summary

Judgment, Doc. 132, filed July 22, 2021 ("Motion"). Plaintiff seeks partial summary judgment

"only on the federal question whether Defendant Albuquerque Boca Hotel, LP, dba Crowne Plaza

Albuquerque ("Defendant") violated Plaintiff's civil rights under Title III of the Americans with

Disabilities Act." Motion at 1.

       Defendant argues that: (i) Plaintiff is not an expert and cannot opine on matters of ADA

compliance; (ii) Plaintiff failed to make a prima facie claim of entitlement of judgment under Title

III of the ADA; and (iii) Defendant is entitled to an opportunity to discover facts that would support

its opposition to Plaintiff's Motion under Rule 56(d). Response, Doc. 138, filed August 5, 2021.

Rule 56(d) provides:

       If a nonmovant shows by affidavit or declaration that, for specified reasons, it
       cannot present facts essential to justify its opposition, the court may:

            (1) defer considering the motion or deny it;

            (2) allow time to obtain affidavits or declarations or to take discovery; or
      Case 1:20-cv-00843-WJ-GBW Document 143 Filed 08/11/21 Page 2 of 2




            (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). Counsel for Defendant filed an affidavit identifying facts not available,

explained why those facts cannot be presented currently, and described how additional time will

enable Defendant to obtain those facts and rebut the motion for partial summary judgment. See

Rule 56(d) Affidavit of Counsel, Doc. 138-1, filed August 5, 2021. United States Magistrate Judge

Gregory B. Wormuth entered his Order Setting Pretrial Deadlines and Briefing Schedule on June

22, 2021. See Doc. 121. Judge Wormuth's Order requires Defendants to coordinate with each

other to serve shared interrogatories, shared requests for production and shared requests for

admissions on Plaintiff. Judge Wormuth's Order set a termination date of discovery for April 1,

2022. Defendant's counsel stated Defendant "has yet to serve discovery requests on Plaintiff, as it

is working to coordinate with the other remaining Defendants to ensure it complies with [Judge

Wormuth's] Order." Rule 56(d) Affidavit of Counsel at 3, ¶ 13.

       The Court denies Plaintiff's Motion because counsel for Defendant has not yet served

discovery requests on Plaintiff, Defendant cannot present facts essential to justify its opposition

until after it conducts discovery, and discovery does not terminate until April 1, 2022.

       IT IS ORDERED that Plaintiff's Motion for Partial Summary Judgment, Doc. 132, filed

July 22, 2021, is DENIED.



                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
